Exhibit 10.3
 
1730636 Ontario Limited
 
June 21, 2013
 
Methes Energies Canada Inc.
4170 Sladeview Crescent
Unit 5
Mississauga, Ontario
L5L 0A1
 
Attention:  Nicholas Ng, President
 
Dear Sirs:
 

RE: $1,600,000.00 term loan to Methes Energies Canada Inc. (the “Borrower”) from
1730636 Ontario Limited (the “Lender”)

 
The Lender is pleased to offer a term loan facility to the Borrower on the
following terms (the “Loan”):
 
1.  
Borrower –  Methes Energies Canada Inc.

 
2.  
Lender –  1730636 Ontario Limited.

 
3.  
Type of Facility –  Term loan.

 
4.  
Amount of Facility –  $1,600,000.00 CDN.

 
5.  
Interest Rate -  Twelve (12%) per cent per annum simple interest calculated
monthly in arrears both before and after maturity, default, or judgement, with
interest on overdue interest at the same rate as on principal.

 
6.  
Payment of Interest – Interest shall be payable monthly, due on the last
business day of each calendar month on the balance outstanding hereunder, both
before and after maturity, default or judgement at the interest rate set forth
above. The first payment on account of interest shall be on the last business
day of the month of  the advance of the Loan.

 
7.  
Advance Date –  July 12, 2013 or such date as the parties may otherwise agree.

 
8.  
Term –  a period of 12 months commencing on the date of the advance (the
“Term”).

 
9.  
Pre-payment –  After the first 6 months of the Term and on 30 days’ notice
and  payment of a penalty of 1 month of interest, notwithstanding any other
provision hereof, the Loan may be re-paid by the Borrower, in whole or in part.

 
10.  
Covenants – The Borrower agrees:

 
(a)  
to pay all sums of money when due under the Loan;

 
(b)  
to file all material tax returns which are or will be required to be filed, to
pay or make provision for payment of all material taxes (including interest
and  penalties) and other potential preferred claims which are or will become
due and payable and to provide adequate reserves for the payment of any tax, the
payment of which is being contested;

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
not to make any intercompany transfers or loans outside the ordinary course of
business without the prior written consent of the Lender;

 
(d)  
not to change its name, ownership structure or to merge, amalgamate or
consolidate with any other corporation without the prior written consent of the
Lender; and

 
(e)  
to give the Lender prompt notice of any Event of Default or any event which with
notice or lapse or both would constitute an Event of Default.

 
11.  
Security and Supporting Documentation –  The liability and obligations of the
Borrower to the Lender in this respect shall be evidenced, governed and secured,
as the case may be, by the following (collectively, the “Security”), completed
in a form and manner satisfactory to the Lender’s lawyers, acting reasonably:

 
(a)  
a Promissory Note in the amount of $1,600,000.00 on the terms as detailed above;

 
(b)  
a first collateral Mortgage (the “Mortgage”) in the amount of $1,600,000.00
against the real property of the Borrower known municipally as 224 Holt Line
West, Sombra, Ontario (the “Property”);

 
(c)  
Lender to be provided with satisfactory evidence of insurance on the Property,
confirming adequate coverage with loss payable to the Lender, in first position;

 
(d)  
a Security Agreement over all of the Borrower’s assets, save for the Borrower’s
inventory and accounts receivable (the “SA”);

 
(e)  
intentionally omitted.

 
(f)  
Lender to be provided with evidence of satisfactory fire and liability insurance
on the business of the Borrower, confirming adequate coverage with loss payable
to the Lender in first position;

 
(g)  
CRA Business Consent Form (Form RC59 (1)) for Borrower to be obtained, held and
used by the Lender at its sole discretion;

 
(h)  
postponements of the loans owed to each of World Asset Management, Inc., Methes
Energies International Ltd., Softdiffusion SA and Michel Laporte by the Borrower
to the Loan;

 
(i)  
acknowledgements from the secured creditors of the Borrower who will be paid out
of the proceeds of the advance as to the extent of their respective security
interests in form satisfactory to the Lender (the “Acknowledgements”); and

 
(j)  
such supporting certificates, acknowledgements and legal opinion as the Lender
may reasonably require respecting the Borrower and its required deliveries
hereunder including, without limitation, a legal opinion from the Borrower’s
lawyers relating to the incorporation, corporate existence, organization and
corporate power of the Borrower and as to the enforceability of the Security,
save for the Mortgage, against the Borrower and the perfection of the SA under
the provisions of the Personal Property Security Act (Ontario).

 
12.  
Conditions –  The obligation of the Lender to make the Loan available to the
Borrower is subject to and conditional upon the following:

 
(a)  
acceptance by the Borrower of this offer and receipt by the Lender’s counsel of
the retainer provided for below;

 
(b)  
delivery and registration, as appropriate, of the Security in a form acceptable
to the Lender’s lawyers, acting reasonably;

 
(c)  
the Lender’s security interest under the SA ranking first with respect to all of
the assets of the Borrower charged by it save for those assets of the Borrower
detailed in the Acknowledgements; and

 
(d)  
Borrower agrees to furnish all assistance and information and to perform such
acts as the Lender may reasonably request, and to grant to the Lender or its
authorized agents, not acting unreasonably, access to the Borrower’s premises
and to all places where assets may be located, during normal business hours, to
verify the fixed assets and the general condition of the business of the
Borrower.

 
13.  
Events of Default – Each of the following is an event of default (an “Event of
Default”) hereunder and under the Loan:

 
(a)  
non-payment of interest or other amounts owing to the Lender by the Borrower
when due;

 
(b)  
any default under any of the Security;

 
(c)  
any material default of any material obligation owed by the Borrower to a third
party;

 
(d)  
a material adverse change in the financial condition, operation or ownership of
the Borrower; and

 
(e)  
non-compliance with the covenants and conditions provided for herein.

 
 
 

--------------------------------------------------------------------------------

 
 
14.  
Expenses – All reasonable costs incurred by the Lender, including legal fees,
professional fees, search and registration fees, etc. in implementing or
attempting to implement the Loan, any ongoing charges incurred in maintaining or
reviewing this Loan or the security requirements of the Lender, plus any costs
of subsequent discharges are for the account of the Borrower.

 
An initial retainer of $4,500.00 in this regard is to be paid by the Borrower to
the Lender’s lawyers, Gibson Bennett Groom & Szorenyi, Barristers and
Solicitors, in trust.
 
Appraisal fees (if required) are separate and for the account of the Borrower.
 
15.  
Expiry –  If not drawn down within thirty (30) days of the date of acceptance by
the Borrower hereof, the availability of the Loan shall be at an end.

 
16.  
Confidentiality –  Both the herein offer, and if accepted by the Borrower the
agreement created thereby, are confidential to the parties hereto and their
respective legal advisors and accounting professionals, and are not to be
disclosed by either party without the consent of the other.

 
17.  
Counterparts –  This Agreement may be executed in several counterparts, and may
be executed by scanned facsimile signature.  Each counterpart so executed shall
be deemed to be an original, and such counterparts together shall constitute but
one and the same instrument.  Further, facsimile documents pertaining to this
transaction are to be considered and treated the same as original documents.

 
14.      Acceptance –  The herein offer of the Loan is open for acceptance by
the Borrower until 5:00 p.m. on Monday, June 24, 2013 and, if not accepted by
that time, is of no further force and effect.
 
Yours very truly,
 
1730636 ONTARIO LIMITED
       
Per:
/s/ Donald Hedges    
Donald Hedges – Secretary / Treasurer
       
I have the authority to bind the Corporation.
 

 
ACCEPTANCE
 
The Borrower hereby accepts the above offer.
 
DATED this 24th day of June, 2013
 
METHES ENERGIES CANADA INC.
       
Per:
/s/ Nicholas Ng    
Nicholas Ng – President
       
I have the authority to bind the Corporation.
 

 
 